Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
The Examiner’s rejection is based on the recited limitation “when the at least one graphic is a plurality of graphics . . . ,” which does not require that there are a plurality of graphics.
The Examiner’s new reference Akita et al. show one guiding arrow.

    PNG
    media_image1.png
    345
    780
    media_image1.png
    Greyscale

	If Applicant amend to exclude the scenario as shown in Akita et al., it will overcome the existing art rejections on the record. 


Response to Amendment 
This is in response to applicant’s amendment/response filed on 12/08/2020, which has been entered and made of record.  Claims 1-4 and 6-13 have been amended.  Claim 5 has been cancelled.  No Claim has been added.  Claims 1-4 and 6-13 are pending in the application. 

The invocation of 35 U.S.C. 112(f) is withdrawn in view of Applicant’s amendments.

Applicant’s arguments and amendments filed 12/08/2020 have been entered and considered.  Arguments are moot in view of the Examiner’s new ground of rejections.  

  	(1) Applicant states (Remarks 11):

    PNG
    media_image2.png
    321
    577
    media_image2.png
    Greyscale

	In the Examiner’s view, the title is not sufficiently specific.  Superimposing virtual images is too general.  That is what computer graphics is. 



    PNG
    media_image3.png
    325
    570
    media_image3.png
    Greyscale

Nagano does not state that the change of the guiding arrow only depends on distance. 
	Figs. 21-23 of Nagano show the contrary. 

    PNG
    media_image4.png
    511
    571
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    509
    572
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    513
    569
    media_image6.png
    Greyscale


(3) The arguments regarding “Spacing Based on Upslope Downslope” (Remark 14) is moot because of the combination of Akita et al.: 
    PNG
    media_image1.png
    345
    780
    media_image1.png
    Greyscale

However, the reference is added to address the amendment “such that the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing.”
The arguments are not persuasive, because the focus of the arguments are not based on the claim language.  Instead, Applicant focus on the similarity of the Examiner’s reference with comparative examples in the specification.  The distinction that matter is the one between the Examiner’s reference(s) and the claims, not the one between the Examiner’s reference(s) and Applicant’s disclosure. 

(4)  Applicant states (Remarks 17): 

    PNG
    media_image7.png
    292
    576
    media_image7.png
    Greyscale

	Nagano does not discloses that the guide arrows only change size according to distance. 

(5) Some arguments regarding “Turning Angle” (Remarks 17-18) are similar to those regarding “Spacing Based on Upslope Downslope.”  They are moot because of the combination of Akita et al. 
    PNG
    media_image1.png
    345
    780
    media_image1.png
    Greyscale

However, the reference is added to address the amendment “such that the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing.”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the processor changes a spacing in an extending direction of two adjacent graphics . . . the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing.”  The Examiner requests clarification from Applicant regarding the limitation, because the two limitations seem to be contradictory.  In addition to “extending” and “narrowing”, are there other ways to change the spacing in an extending direction of two adjacent graphics that the specification supports?

For example, figs. 14-15 and 20-21 are cited as support (Remarks 9), but they show the opposite.  In these figures, the spacing between the graphical elements are extended and narrowed.

    PNG
    media_image8.png
    363
    497
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    361
    493
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    363
    494
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    363
    492
    media_image11.png
    Greyscale

	Other independent claims recite a similar limitation.  Other claims are rejected because their dependence on the independent claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “decreases the spacing in the extending direction of the two adjacent graphics as the relative gradient angle increases . . . .”  Decreasing the spacing seems to be the same as narrowing the spacing that has been prevented according to Claim 1.   Claim 1 and Claim 6 seem to be in contradiction.  Claim 11 is rejected for a similar reason. 
Claim 7 recites “increases the spacing in the extending direction of the two adjacent graphics as the relative gradient angle decreases . . . .”  Increasing the spacing seems to be the same as extending the spacing that has been prevented according to Claim 1.   Claim 1 and Claim 7 seem to be in contradiction.   Claim 12 is rejected for a similar reason. 
The claim language should be clarified to avoid possible contradictions to particularly point out and distinctly claim the subject matter

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 20190025580 A1) in view of Akita et al. (US 20090240426 A1).

Regarding Claim 1, Nagano discloses A display device included in a moving body (Nagano discloses “A head-up display apparatus displays a virtual image suitably overlapped with actual scenery in accordance with a running condition of a vehicle. The head-up display apparatus acquires various kinds of vehicle information which can be detected by a vehicle and the display of the video image is based on the vehicle information. A mirror is configured to reflect the video image formed by the video image display to project onto the windshield. A mirror driver is configured to change an angle of the mirror and a display distance adjusting mechanism is configured to adjust a display distance of the virtual image with respect to the driver. The angle of the mirror is adjusted via the mirror driver based on the vehicle information such that the virtual image can be displayed with respect to the driver to be overlapped with the scenery.”  Nagano Abstract. 
The recited vehicle is mapped to the “moving body.”), the display device comprising: 
a processor, and 
a memory including at least one set of instructions that, when executed by the processor (the context of Nagano is computer graphics), causes the processor to perform operations including:
acquiring one or more road information items about a road in a foreground of the moving body (
Nagano discloses “Also, the camera (outside the vehicle) 116 shoots a surrounding condition such as the front and the back of the vehicle 2. By analyzing obtained moving images, it is possible to grasp presence/absence of a moving object such as other vehicle and a person around the vehicle 2, a building and geography, a road surface condition (rain, fallen snow, frozen, bump, etc.), and the like, for example.”  Nagano ¶ 77.
Nagano discloses acquiring grading information of the road, stating “In contrast, in the center figure, a case in which the grade of the road at the current place of the vehicle 2 (in the advancing direction) is larger than the grade of the forward road (in the advancing direction), that is, a case in which the vehicle 2 is running on the road where the forward road is a descending slope is illustrated. In this case, as illustrated in the upper part thereof, in order to put the forward road in a field of view of the driver 5 with respect to a height of the field of view of the driver 5 (a frame of a solid line in the figure) based on the grade at a position of the vehicle 2, the field of view needs to be moved in the downward direction (a frame of a dotted line in the figure).”  Nagano ¶ 96.
The foreground of the vehicle may be mapped to environment in front of the vehicle when it is moving. 
The vehicle disclosed by Nagano is equipped by many sensors, and the Examiner only provided two examples.  Further, the road information are not only acquired by sensors; they may be acquired through a network as well. ); 
causing a head-up-display to display a virtual image illustrating at least one graphic as seen from the moving body on a display medium (
Nagano discloses “A head-up display apparatus displays a virtual image suitably overlapped with actual scenery in accordance with a running condition of a vehicle. The head-up display apparatus acquires various kinds of vehicle information which can be detected by a vehicle and the display of the video image is based on the vehicle information. A mirror is configured to reflect the video image formed by the video image display to project onto the windshield.”  Nagano Abstract. 

    PNG
    media_image12.png
    388
    462
    media_image12.png
    Greyscale


    PNG
    media_image4.png
    511
    571
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    509
    572
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    513
    569
    media_image6.png
    Greyscale
) 
such that a driver of the moving body visually recognizes the virtual image superimposed on a real space in a traveling direction of the moving body when the at least one graphic is disposed at a predetermined position in the traveling direction (
Nagano Abstract; Nagano Figs. 21, 22. 
Nagano recites “First, in FIGS. 21(a) and 21(b), a state of normal display when the vehicle 2 is running on a flat road (see FIG. 21(b)) is illustrated. In this state, as illustrated in FIG. 21(a), a navigation display 351 composed of a plurality of guide arrows indicating an advancing direction of the vehicle is displayed to be overlapped over the road in front of the windshield 3 inside an HUD display region 35 of a substantially center portion of the windshield 3 as the navigation display 351 is looked down from the driver. Note that, in the 
The “substantially center” for HUD display region 35 may correspond to the predetermined position.  The predetermined position may also be mapped to the turning positon for a left turn as shown in Figs. 21, 22.  The predetermined position may be mapped to the road location for drawing the guiding arrows.
The virtual arrow(s) may be mapped the virtual image.); 
updating a mode of the at least one graphic using the one or more road information items (
Nagano Abstract; Nagano Figs. 9, 21, 22. 
Nagano discloses updating a mode of the virtual image using the road information: 
Nagano discloses “A kind of parameter to be required may be different depending on under what conditions the display position of the display region is adjusted. For example, in the example of FIG. 9, as the relevant parameter value, a value indicating a difference between the grade at the current place of the vehicle 2 and the grade of the forward road (relative grade) is acquired. For example, it is possible to grasp the grade at the current place from information on an inclination of the vehicle 2 obtained by the acceleration gyro information. Also, by analyzing the camera video image information outside the vehicle, it is also possible to grasp the grade of from the navigation information.”  Nagano ¶ 102.
Nagano recites “FIG. 9 is a diagram illustrating an outline of an example of adjusting a position of the display region of the virtual image up and down in the head-up display apparatus of the present embodiment. For example, in each of the left, the center, and the right figures, a state in which a condition of a grade of a road on which the vehicle 2 is running and a condition of a line of sight of the driver 5 are seen in a side view is schematically illustrated on an upper part. Also, on a lower part, in each state, forward scenery outside the vehicle which is seen by the driver 5, and a condition of a position of the display region 6 (a rectangle frame of a broken line) of the virtual image which is displayed to be overlapped with the forward scenery are schematically illustrated.”  Nagano ¶ 94. 
Nagano recites “In contrast, in the center figure, a case in which the grade of the road at the current place of the vehicle 2 (in the advancing direction) is larger than the grade of the forward road (in the advancing direction), that is, a case in which the vehicle 2 is running on the road where the forward road is a descending slope is illustrated. In this case, as illustrated in the upper part thereof, in order to put the forward road in a field of view of the driver 5 with respect to a height of the field of view of the driver 5 (a frame of a solid line in the figure) based on the grade at a position of the vehicle 2, the field of view needs to be moved in the downward direction (a frame of a dotted line in the figure).”  Nagano ¶ 96.  As Fig. 9 shows, not only the HUD display region changes location, the virtual image of arrows, as an example, are altered accordingly as well. 
a) and 21(b), a state of normal display when the vehicle 2 is running on a flat road (see FIG. 21(b)) is illustrated. In this state, as illustrated in FIG. 21(a), a navigation display 351 composed of a plurality of guide arrows indicating an advancing direction of the vehicle is displayed to be overlapped over the road in front of the windshield 3 inside an HUD display region 35 of a substantially center portion of the windshield 3 as the navigation display 351 is looked down from the driver. Note that, in the figure, the arrow serving as a display object is displayed by changing a size according to a distance from the vehicle 2, and in the present example, the advancing direction is turning left ahead of the vehicle. Also, a reference character 34 in the figure indicates a dashboard.”   Nagano ¶ 141. ), and 
causing the head-up-display to display the virtual image illustrating the at least one graphic updated on the display medium (Nagano Abstract; Nagano Figs. 9, 21, 22.); and 
acquiring a relative gradient angle that is an angle formed between the traveling direction and a road surface at a disposition position that is a virtual position where the at least one graphic is to be disposed in the real space as one of the one or more acquired road information items (

    PNG
    media_image12.png
    388
    462
    media_image12.png
    Greyscale


    PNG
    media_image5.png
    509
    572
    media_image5.png
    Greyscale
  The grade as shown in Figs. 9 and 22 may be mapped to “a relative gradient angle that is an angle formed between the traveling direction and a road surface at a disposition position.”
	The arrows in Fig. 22 may correspond to “the at least one graphic . . . as one of the one or more acquired road information items.”),  

However, Nagano does not explicitly disclose wherein when the at least one graphic is a plurality of graphics, the processor changes a spacing in an extending direction of two adjacent graphics based on the relative gradient angle when upward of the moving body is set to positive such that the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing.
Akita discloses wherein when the at least one graphic is a plurality of graphics, the processor changes a spacing in an extending direction of two adjacent graphics based on the relative gradient angle when upward of the moving body is set to positive such that the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing (
	
          Akita discloses the use of a single guiding arrow 

    PNG
    media_image1.png
    345
    780
    media_image1.png
    Greyscale

	The Examiner’s rejection is based on the recited limitation “when the at least one graphic is a plurality of graphics . . . ,” which does not require that there are a plurality of graphics.  As it does not happen, the claim limitation is satisfied.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nagano with Akita.  The suggestion/motivation would have been in order to make it simpler to draw on computers and/or to reduce visual distraction for some viewers.  In addition, it would also have been a simple substitution of known element for another that produces predictable results.  The known elements are the different representations of the guiding arrows. 

Regarding Claim 2, Nagano in view of Akita discloses The display device according to claim 1, wherein the processor acquires a distance between the moving body and the disposition position that is the virtual position where the at least one graphic is to be disposed in the real space as one of the one or more acquired road information items (
configured to adjust a display distance of the virtual image with respect to the driver.”  Nagano Abstract.  A driver sits at a fixed location in a vehicle.  The distance with respect to the driver is a distance with respect to the vehicle. 
 Nagano recites “When a position of the display region of the virtual image itself needs to be adjusted, the mirror adjusting unit 29 changes an angle of the mirror 52 via the mirror driver 50 to move the display region of the virtual image up and down. Position adjustment of the display region of the virtual image will be also described later.”  Nagano ¶ 82.
Nagano recites “Also, by using various kinds of methods described later, it is also possible to adjust a display distance, for example, displaying the virtual image near (for example, 2 to 3 m ahead) or displaying the virtual image far (for example, 30 to 40 m ahead). Then, adjusting the display position and the display distance of the virtual image such that the virtual image is overlapped with scenery outside the vehicle (a road, a building, a person, etc.) achieves an AR function.”  Nagano ¶ 67.
Nagano recites “Then, the ECU 21 or the display distance adjusting unit 28 calculates and decides the display distance of the virtual image (S28), and the display distance adjusting unit 28 drives the display distance adjusting mechanism 40 to control the display distance of the video image projected from the video image display 30 (S29).”  Nagano ¶ 92.).

Regarding Claim 3, Nagano in view of Akita discloses The display device according to claim 2, wherein the processor decreases a length in the traveling direction of the at least one graphic as the distance between the moving body and the disposition position decreases (
Nagano Figs. 22 and 23:

    PNG
    media_image13.png
    407
    572
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    397
    574
    media_image14.png
    Greyscale

The distance may be mapped to the distance, or its equivalent, as the Examiner has annotated in Figs. 22, 23. 
When the distance decreases, the guiding arrow becomes smaller as shown in Fig. 22, by decreasing a length of the guiding arrow in the traveling direction. 
After the combination with Akita, there will be one guiding arrow.).

Regarding Claim 4, Nagano in view of Akita discloses The display device according to claim 2, wherein the processor increases a length in the traveling direction of the at least one graphic as the distance between the moving body and the disposition position increases (Nagano Figs. 22 and 23:

    PNG
    media_image14.png
    397
    574
    media_image14.png
    Greyscale


    PNG
    media_image13.png
    407
    572
    media_image13.png
    Greyscale


When the distance increases, the guiding arrow becomes bigger as shown in Fig. 22, by increasing a length of the guiding arrow in the traveling direction.
After the combination with Akita, there will be one guiding arrow.).

Regarding Claim 6, Nagano in view of Akita discloses The display device according to claim 1, wherein the processor decreases the spacing in the extending direction of the two adjacent graphics as the relative gradient angle increases when upward of the moving body is set to positive( 
This claim’s parent claim recites “when the at least one graphic is a plurality of graphics.”  This claim elaborates what happens, “when the at least one graphic is a plurality of graphics,” a situation does not occur under the invention based on Nagano in view of Akita.).

Regarding Claim 7, Nagano in view of Akita discloses The display device according to claim 1, wherein the processor increases  the spacing in the extending direction of the two adjacent graphics as the relative gradient angle decreases when upward of the moving body is set to positive (
).

Regarding Claim 8, Nagano in view of Akita discloses The display device according to claim 1, 
wherein the processor causes the head-up-display to display the virtual image corresponding to movement of the at least one graphic on the display medium (Nagano Figs. 9, 21-23.  Any of the guiding arrows may correspond to a graphic.) while moving the at least one graphic along the extending direction of the road at the disposition position (Nagano Figs. 9, 21-23.), and decreases a speed of the movement with increasing the relative gradient angle indicated by the one or more acquired road information items when upward of the moving body is set to positive (
Regarding “increasing the relative gradient angle,” the Examiner maps it to increasing sloping angle.  
Regarding “upward of the moving body is set to positive,” the Examiner is construing the limitation to mean sloping upwards. 

    PNG
    media_image12.png
    388
    462
    media_image12.png
    Greyscale

The Examiner assumes the speed of the vehicle is constant.  When the relative gradient angle is increased, the vertical speed of the vehicle increases, while the horizontal speed decreases.  The horizontal speed of the movement as illustrated by the guiding arrows decreases. 
The mapping is appropriate, particularly because the claim recites “a speed of the movement,” and the speed may be mapped to horizontal speed.).

Regarding Claim 9, Nagano in view of Akita discloses The display device according to claim 1, wherein the processor: causes the head-up-display to display the virtual image corresponding to movement of the at least one graphic on the display medium (Nagano Figs. 9, 21-23.  Any of the guiding arrows may correspond to a graphic.) while moving the at least one graphic along the extending direction of the road at the disposition position (Nagano Figs. 9, 21-23.), and increases the speed of the movement with decreasing the relative gradient angle indicated by the one or more road information items when upward of the moving body is set to positive (
Regarding “decreasing the relative gradient angle,” the Examiner maps it to deceasing sloping angle.  
Regarding “upward of the moving body is set to positive,” the Examiner is construing the limitation to mean sloping upwards. 

    PNG
    media_image12.png
    388
    462
    media_image12.png
    Greyscale
  Nagano Fig. 9.

The mapping is appropriate, particularly because the claim recites “a speed of the movement,” and the speed may be mapped to horizontal speed.).

Regarding Claim 10, Nagano in view of Akita discloses A display device included in a moving body (See Claim 1 rejection for detailed analysis.), the display device comprising: 
a processor; and 
a memory including at least one set of instructions that, when executed by the processor (See Claim 1 rejection for detailed analysis), causes the processor to perform operations including: 
acquiring one or more road information items about a road in a foreground of the moving body (See Claim 1 rejection for detailed analysis); 
causing a head-up-display to display a virtual image illustrating at least one graphic as seen from the moving body on a display medium (See Claim 1 rejection for detailed analysis) such that a driver of the moving body visually recognizes the virtual image superimposed on a real space in a traveling direction of the moving body when the at least one graphic is disposed at a predetermined position in the traveling direction (See Claim 1 rejection for detailed analysis); 
updating a mode of the at least one graphic using the one or more acquired road information items (See Claim 1 rejection for detailed analysis), and causing the head-up-display to display virtual image illustrating the at least one graphic updated on the display medium (See Claim 1 rejection for detailed analysis); and 
acquiring a turning angle that is an angle formed between the traveling direction and an extending direction of a road at a disposition position that is a virtual position where the at least one graphic is to be disposed as one of the one or more road information items (
    PNG
    media_image4.png
    511
    571
    media_image4.png
    Greyscale


    PNG
    media_image15.png
    374
    556
    media_image15.png
    Greyscale
), wherein 
when the at least one graphic is a plurality of graphics, the processor changes a spacing in the extending direction of two adjacent graphics based on the turning angle such that the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing (	
Akita discloses the use of a single guiding arrow 

    PNG
    media_image1.png
    345
    780
    media_image1.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nagano with Akita.  The suggestion/motivation would have been in order to make it simpler to draw on computers and/or to reduce visual distraction for some viewers.  In addition, it would also have been a simple substitution of known element for another that produces predictable results.  The known elements are the different representation of the guiding arrows. 

Regarding Claim 11, Nagano in view of Akita discloses The display device according to claim 10, 
wherein the processor decreases the spacing in the extending direction of the two adjacent graphics as the turning angle decrease (This claim’s parent claim recites “when the at least one graphic is a plurality of graphics.”  This claim elaborates what happens, “when the at least one graphic is a plurality of graphics,” a situation does not occur under the invention based on Nagano in view of Akita.).
12, Nagano in view of Akita discloses The display device according to claim 10, 
wherein the processor increases the spacing in the extending direction of the two adjacent graphics as the turning angle decreases (
This claim’s parent claim recites “when the at least one graphic is a plurality of graphics.”  This claim elaborates what happens, “when the at least one graphic is a plurality of graphics,” a situation does not occur under the invention based on Nagano in view of Akita.).

Regarding Claim 13, Nagano in view of Akita discloses A display control method for controlling a display device included in a moving body, the display device including a processor and a memory, the display control method comprising: 
acquiring, via the processor, one or more road information items about a road in a traveling direction of the moving body (Nagano Abstract; ¶¶ 77, 96.);
displaying, via the processor, to a head-up display, a virtual image illustrating at least one graphic as seen from the moving body to a display medium (Nagano Abstract; Figs. 9, 21-23.) such that a driver of the moving body visually recognizes the virtual image superimposed on a real space when the at least one graphic is assumed to be disposed at a predetermined position in the traveling direction of the real space (Nagano Abstract; Figs. 21, 22; ¶ 141.); and 
acquiring, via the processor, a relative gradient angle that is an angle formed between the traveling direction and a road surface at a disposition position that is a virtual position where the at least one graphic is to be disposed in the real space as one of the one or more acquired road information items (Nagano Abstract; Figs. 9 and 22), 
wherein in the displaying of the virtual image, a mode of the at least one graphic is updated using the one or more acquired road information items (Nagano Abstract; Figs. 9, 21, 22; ¶¶ 94, 96, 102, 141.) and the virtual image illustrating the updated at least one graphic is displayed to the display medium (Nagano Abstract; Nagano Figs. 9, 21, 22), and 
when the at least one graphic is a plurality of graphics, changing a spacing in an extending direction of two adjacent graphics based on the relative gradient angle when upward of the moving body is set to positive such that the spacing between the two adjacent graphics displayed on the display medium is prevented from extending or narrowing (Akita Fig. 15).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nagano with Akita.  The suggestion/motivation would have been in order to make it simpler to draw on computers and/or to reduce visual distraction for some viewers.  In addition, it would also have been a simple substitution of known element for another that produces predictable results.  The known elements are the different representation of the guiding arrows. 
Claim 13 is substantially similar to Claim 1.  See Claim 1 rejection for detailed analysis, particularly regarding claim construction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 20180157036 A1):  
    PNG
    media_image16.png
    758
    388
    media_image16.png
    Greyscale
. 
YAMAGUCHI et al. (US 20170336222 A1): 
    PNG
    media_image17.png
    275
    522
    media_image17.png
    Greyscale

MATSUURA et al. (US 20180143431 A1): 
    PNG
    media_image18.png
    292
    421
    media_image18.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZHENGXI LIU/Primary Examiner, Art Unit 2611